            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 1 of 26
                                                    Boca Raton            Melville                  San Diego
                                                    Chicago               Nashville                 San Francisco
                                                    Manhattan             Philadelphia              Washington, D.C.



Robert R. Henssler, Jr.
bhenssler@rgrdlaw.com




                                                         May 7, 2021

                                                                                                                        VIA ECF

The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
101 West Lombard Street, Chambers 5D
Baltimore, MD 21201

           Re:       In re Under Armour Securities Litigation,
                     Civil Action No. 1:17-cv-00388-RDB

Dear Judge Bennett:

        I write on behalf of Lead Plaintiff Aberdeen City Council as Administrating Authority for
the North East Scotland Pension Fund, Monroe County Employees’ Retirement System, and KBC
Asset Management NV (collectively “Plaintiffs”). On May 3, 2021, the U.S. Securities and
Exchange Commission (“SEC”) entered an Order Instituting Cease-and-Desist Proceedings
Pursuant to Section 8A of the Securities Act of 1933 and Section 21C of the Securities Exchange
Act of 1934, Making Findings, and Imposing a Cease-and-Desist Order (“SEC Order”).
Accordingly, the SEC imposed a cease-and-desist order for violations of Sections 17(a)(2) and (3)
of the Securities Act of 1933 (the “Securities Act”) and Section 13(a) of the Securities Exchange
Act of 1934 (the “Exchange Act”), and Rules 13a-1, 13a-11, 13a-13, 12b-20 thereunder, including
failing to comply with Item 303(a)(3)(ii) of Regulation S-K. SEC Order at 1, 10. 1 The SEC also
ordered Under Armour, Inc. to pay a civil penalty of $9,000,000.00, which is more than 45 times
the median SEC penalty ordered last year (excluding disgorgements). Id., IV.A-B; SEC Division
of Enforcement’s 2020 Annual Report.

         On May 4, 2021, Under Armour, Inc. (“Under Armour” or the “Company”) submitted a
letter to the Court informing it of the SEC Order and Under Armour’s settlement with the SEC
(ECF No. 171) (“Letter”). The Letter argues that the Court should consider self-selected portions of
the SEC Order in Defendants’ favor.




1
     The SEC Order is attached hereto as Exhibit 1, and is also publicly available on the SEC’s website. See
https://www.sec.gov/litigation/admin/2021/33-10940.pdf.


4826-9156-1960.v1
    65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 2 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 2


       Plaintiffs agree that the SEC Order is pertinent to these proceedings and should be
considered in connection with the pending Motion to Dismiss Plaintiffs’ Consolidated Third
Amended Complaint (ECF No. 159) (“Motion to Dismiss”). Accordingly, Plaintiffs respectfully
request, pursuant to Fed. R. Evid. 201(b), that the Court take judicial notice of the SEC Order for
purposes of the Court’s consideration of the pending Motion to Dismiss.

       Rather than exonerating Defendants, the SEC Order’s formal findings, to which Under
Armour consented, confirm Plaintiffs’ well-pleaded allegations in the Consolidated Third Amended
Complaint for Violations of the Federal Securities Laws (“TAC”) that the Company and defendant
Kevin Plank (together, “Defendants”) violated Sections 10(b), 20(a), and Rule 10b-5 promulgated
thereunder, including the allegation that Defendants acted with scienter. Specifically, the SEC
found that Under Armour and its “Senior Management”—a term Under Armour used in its Class
Period public filings to describe Kevin Plank 2—knowingly orchestrated and participated in an
undisclosed, six-quarter-long scheme designed to conceal the Company’s declining revenue and
maintain its 26-consecutive-quarter, 20% revenue growth streak by pulling forward future sales,
materially misrepresenting its financial results, and making materially misleading statements to
investors. SEC Order at ¶¶1-4.

I.         THE COURT SHOULD CONSIDER THE SEC ORDER IN CONNECTION
           WITH DEFENDANTS’ PENDING MOTION TO DISMISS

       Plaintiffs respectfully request that the Court, pursuant to Federal Rule of Evidence (“FRE”)
201 and Tellabs, take judicial notice of the SEC Order for purposes of the Court’s consideration of
the pending Motion to Dismiss. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007) (a court may consider judicially noticeable matters in ruling on a motion to dismiss).

       As the Fourth Circuit has explained, facts “found in documents referred to in the [S]AC or
‘capable of accurate and ready determination by resort to sources whose accuracy cannot
reasonably be questioned,’” are “properly subject to judicial notice” under Federal Rule of
Evidence 201. Katyle v. Penn Nat. Gaming, Inc., 637 F.3d 462, 466 (4th Cir. 2011); see also
Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013) (“courts may consider
‘relevant facts obtained from the public record’”). Applying this principle, courts routinely take


2
     See, e.g., Under Armour’s 2015 Form 10-K filed February 19, 2016, at 16 (“Our future success is substantially
dependent on the continued service of our senior management and other key employees, particularly Kevin A. Plank,
our founder, Chairman and Chief Executive Officer.”).


4826-9156-1960.v1
            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 3 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 3


judicial notice of SEC cease-and-desist orders like the one at issue here. See In re Deutsche Bank
Aktiengesellschaft Sec. Litig., 2017 WL 4049253, at *4 (S.D.N.Y. June 28, 2017) (taking judicial
notice of regulatory consent order and cease-and-desist order); see also In re UBS Auction Rate Sec.
Litig., No. 08-2967, 2010 WL 2541166, at *13-14 (S.D.N.Y. June 10, 2010) (taking judicial notice
of a “SEC Order, which is also available on the SEC website”); Se. Pa. Transp. Auth. v. Orrstown
Fin. Servs., Inc., 2016 WL 7117455, at *6 (M.D. Pa. Dec. 7, 2016) (taking judicial notice of a
subsequent SEC Order in connection with the court’s ruling on pending motions to dismiss in a
§10(b)). And as this Court has made clear, “If a court considers [judicially noticed] facts at the
motion to dismiss stage, the facts must be construed in the light most favorable to the plaintiffs.” In
re Under Armour Sec. Litig., 409 F. Supp. 3d 446, 455 (D. Md. 2019) (internal quotation marks
omitted).

        Here, the accuracy of the SEC Order cannot reasonably be questioned. Indeed, Defendants
themselves submitted the SEC Order to the Court, and it is publicly available on the SEC’s
website. 3 Moreover, the SEC Order may also be incorporated by reference because, as Defendants
concede, “Plaintiffs rely extensively on the investigation by the [SEC] and the Wells Notices issued
to defendants Under Armour and Kevin A. Plank (and non-party David Bergman) in support of
their securities fraud claims” (Letter at 1). Thompson v. Greene, 427 F.3d 263, 268 (4th Cir. 2005)
(“[T]he complaint is deemed to include any written instrument attached to it as an exhibit or any
statements or documents incorporated in it by reference.”); In re PEC Sols., Inc. Sec. Litig., 418
F.3d 379, 388 n. 7 (4th Cir. 2005) (“[W]e are not strictly limited to the four comers of the complaint
when examining this complaint: since it relies upon a public document a court may as well without
converting the motion to dismiss into a motion for summary judgment.”); Am. Chiropractic Ass’n v.
Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004) (considering documents extrinsic to the
complaint at the motion to dismiss stage because “it was integral to and explicitly relied on in the
complaint” and the opposing party “do not challenge its authenticity”); Pa. Transp. Auth., 2016 WL
7117455, at *6 (taking judicial notice of a subsequent SEC Order in connection with the court’s
ruling on pending motions to dismiss in a §10(b) case because “the SEC Order [was] the
culmination of the SEC investigation referenced in the SAC” and therefore “clearly” related to
matters at issue before the court).

      For these reasons, Plaintiffs respectfully request that the Court take judicial notice of the
SEC Order for purposes of the Court’s consideration of the pending Motion to Dismiss.



3
     See https://www.sec.gov/litigation/admin/2021/33-10940.pdf.


4826-9156-1960.v1
            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 4 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 4


II.        THE SEC ORDER CONFIRMS THE TAC’S ALLEGATIONS

        As this Court previously recognized, the new facts pleaded in the TAC support “the
conclusion that Under Armour and Plank knew that demand for their products was waning, resorted
to risky sales tactics to keep the numbers intact, and intentionally misrepresented the level of
demand for their products.” In re Under Armour Sec. Litig., 2020 WL 363411, at *7 (D. Md. Jan.
22, 2020) (“UA III”) (“The totality of these allegations permit a strong inference of scienter on the
part of Under Armour executives and Plank specifically.”). The SEC Order confirms this Court’s
prior holding and directly contradicts Defendants’ Motion to Dismiss arguments.

           A.       The SEC Order’s Findings

        The SEC found that by April and May of 2015, Under Armour’s senior management knew
that the Company’s internal revenue and revenue growth forecasts for the third and fourth quarters
of 2015 would fall short of analysts’ revenue estimates. SEC Order at 3. “Concerned about the
possible negative impact on the company’s stock price,” Under Armour’s senior management began
directing its Financial Planning & Analysis group (“FP&A group”) and senior sales personnel to
pull forward approximately $408 million in orders over the next six consecutive quarters “to close
the gap between its internal forecasts and analysts’ revenue estimates.” Id., ¶2. Without these
quarterly pull-forwards, the SEC found, “Under Armour would have missed analysts’ revenue
estimates throughout the Relevant Period, and would have missed its better than 20% revenue
growth streak in the fourth quarter of 2015 and the third quarter of 2016.” Id., ¶3.

        The SEC also found that Under Armour “knew or should have known that its use of pull
forwards concealed its failure to meet analysts’ revenue estimates” and “that its increasing reliance
on pull forwards to meet analysts’ revenue estimates was having, or was reasonably likely to have,
a material negative impact on future revenue.” Id., ¶41. Further, the SEC Order confirms
Plaintiffs’ allegations that Under Armour used undisclosed sales incentives, including discounts and
extended payment terms, to facilitate the quarterly pull-forward sales. Id., ¶10. And it found that
“Under Armour’s reported financial results during the Relevant Period did not reflect its natural
revenue growth, and were not indicative of its future financial results.” Id., ¶41. By failing to
disclose the use of pull forward sales, “investors were left with a misleading impression of how
Under Armour was meeting or beating analysts’ revenue estimates.” Id., ¶43.




4826-9156-1960.v1
            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 5 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 5


       The SEC Order quantifies and explains Under Armour’s pull-forward fraud with the
following findings:

 Quarter              Amount      But for the Pulled Forward              Other Findings
                       Pulled                Sales
                     Forward
   3Q15             $45,000,000   Under Armour’s growth rate     Senior management “knew” of
                                  “would have been below         $120 million decline in sales
                                  analysts’ revenue estimates    projections for North American
                                  and the lowest quarterly       wholesale apparel before purposely
                                  growth rate in more than two   pulling in sales from 4Q15. Id.,
                                  years.” Id., ¶16.              ¶13.

                                  Would not have beat            Pull-forward sales were 4.5% of
                                  analysts’ consensus by $29     total 3Q15 revenue. Id.
                                  million without pull-forward
                                  sales. Id., ¶13
   4Q15             $99,000,000   Under Armour’s growth rate     Senior management “knew” decline
                                  “would have been less than     in projected revenue meant
                                  20% for the first time in      Company could fall far below
                                  more than five years.” Id.,    analysts’ revenue estimates so they
                                  ¶20.                           “directed” sales personnel to pull
                                                                 forward approximately $99 million
                                  Would not have “beat”          in orders from 1Q16 into 4Q15. Id.,
                                  consensus estimates by $53     ¶¶17-18.
                                  million without pull-forward
                                  sales. Id., ¶18              4Q15 pull-forwards nearly 8.5% of
                                                               Company’s total 4Q15 revenue and
                                                               approximately 35% of 4Q15
                                                               revenue growth. Id., ¶20.

                                                                 A “senior Under Under Armour
                                                                 executive” (i.e., Plank) made
                                                                 materially misleading omissions
                                                                 and statements. Id., ¶19.



4826-9156-1960.v1
            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 6 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 6


 Quarter              Amount      But for the Pulled Forward                Other Findings
                       Pulled                Sales
                     Forward
   1Q16             $17,500,000   “Under Armour’s revenue         Senior executive sought “enough
                                  and growth rate would have      pull-forwards . . . to close the Q1
                                  been below analysts’ revenue    gap.” Id., ¶21.
                                  estimates.” Id., ¶22.
   2Q16             $10,000,000   “Under Armour’s second       “Under Armour senior management
                                  quarter 2016 revenue would   was aware as early as May 2016
                                  have been below analysts’    that the forecasted revenue for the
                                  revenue estimates.” Id., ¶24.quarter had declined by $11 million,
                                                               and that Under Armour would
                                                               likely need to use pull forwards to
                                                               close the gap [with analysts’
                                                               revenue estimates].” Id., ¶23.
   3Q16             $65,000,000   “Under Armour’s growth       Found “senior management directed
                                  rate in the third quarter of the FP&A group and sales
                                  2016 would have been less    personnel” to pull forward $65
                                  than 20%, and the company million from 4Q16 to 3Q16, to
                                  would not have reported      close the gap and avoid breaking
                                  revenue and revenue growth 20% growth streak, by offering
                                  that beat analysts’ revenue  “price discounts and extended
                                  estimates.” Id., ¶29.        payment terms.” Id., ¶25.

                                                                  3Q16 pull-forwards 25% of 3Q16
                                                                  reported revenue growth and 4.5%
                                                                  of total 4Q16 revenue. Id., ¶29.

                                                                  Found Plank’s statements about
                                                                  “the strength of the Under Armour
                                                                  brand in the marketplace,” the 26
                                                                  consecutive quarters of 20%-plus
                                                                  revenue growth, and that “the
                                                                  growth remains intact,” misleading.
                                                                  Id., ¶¶27-28.



4826-9156-1960.v1
            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 7 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 7


 Quarter              Amount       But for the Pulled Forward                Other Findings
                       Pulled                 Sales
                      Forward
   4Q16             $172,000,000   “[T]here would have been no     Internal documents show senior
                                   reportable growth in the        executive acknowledging that “[the
                                   fourth quarter of 2016.” Id.,   customer] doesn’t want any of that
                                   ¶38.                            product in December but we are
                                                                   shipping it and they are absolutely
                                                                   taking it from us as a favor. If we
                                                                   were a privately held company, we
                                                                   would not ship that product to them
                                                                   in December.” Id., ¶30.

                                                                   Senior management knew that
                                                                   Company was meeting revenue
                                                                   shortfall for 4Q and FY 2016 with
                                                                   increasing amount of pull forwards
                                                                   and would have to pull forward
                                                                   over $160 million in orders to close
                                                                   gap, negatively impacting 1Q17
                                                                   revenue. Id., ¶31.

                                                                   Plank’s statements on 4Q16
                                                                   earnings call were misleading: 1)
                                                                   ‘“I want to be clear. Our growth
                                                                   story is intact. Our brand is truly
                                                                   stronger than it’s ever been”’; 2)
                                                                   that Under Armour’s ‘“growth
                                                                   story”’ was intact; and 3) that the
                                                                   Company’s brand was ‘“stronger
                                                                   than it’s ever been.”’ Id., ¶¶37-38.

                                                                   Pull forward sales comprised 13%
                                                                   of total 4Q16 revenue. Id., ¶38.




4826-9156-1960.v1
            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 8 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 8


           B.       The SEC Order Corroborates the TAC’s Allegations and Eviscerates
                    Defendants’ Motion to Dismiss Arguments

       The SEC Order corroborates Plaintiffs’ allegations, finding that “[f]or six consecutive
quarters from the third quarter of 2015 through the fourth quarter of 2016 (the ‘Relevant Period’),
Under Armour used pull forwards to help it meet analysts’ revenue estimates” and maintain the
Company’s 20% revenue growth streak, and that “[a]s a result of Under Armour’s failure to
disclose the impact of its pull forward practice on revenue growth, Under Armour’s public
statements were materially misleading.” Compare SEC Order, ¶¶3-4 with TAC, ¶¶6-11, 13-14, 16,
17, 43, 52-66. Moreover, the SEC Order confirms that Under Armour’s senior management—a
cohort that includes Plank according to the Company’s own SEC filings (supra at 2 n.2)—knew
about the pull-forward sales, “knew or should have known” that these sales “concealed its failure to
meet analysts’ revenue estimates,” and “knew that its increasing reliance on pull forwards . . . was
having, or was likely to have, a material negative impact on future revenue.” E.g., SEC Order,
¶¶13, 21, 30-34, 40-41, 44.

                    1.    The SEC Order Confirms the TAC’s Suspect Sales and
                          Accounting Allegations

        The SEC Order confirms the TAC’s allegations that Defendants used “undisclosed sales and
accounting practices to appear healthier and maintain Under Armour’s growth record.” ECF No.
162 at 12 (citing TAC, ¶¶52, 56); SEC Order, ¶3. In particular, the TAC alleges that Defendants (1)
“pull[ed] forward orders . . . to hit the number or close the gap . . ., to mask slowing demand . . . in
the name of hitting the number”; (2) facilitated these pull forward sales by “incentiviz[ing] retailers
to take shipments early by adjusting the terms of the contract to offer a discount or extend the
payment period”; and (3) that “defendants’ failure to disclose the suspect sales and accounting
practices made Under Armour’s financial reporting in 2015 and 2016 (and its projections for 2016
and 2017),” along with other of its statements, “materially false and misleading, violating specific
GAAP rules and SEC regulations.” Id., 12, 14 (citing TAC, ¶¶62, 324 n.90, 330-332).

        In the Motion to Dismiss, Defendants characterize their pull forward sales as “benign” and
“legitimate” and argue they had no duty to disclose their improper sales practices to investors. ECF
No. 159-1 at 22-26. Defendants also argue that the TAC lacks the requisite corroboration for its
accounting and channel stuffing allegations, “such as the transaction date, quantity, and the amount
of revenue recognized improperly,” calling these transactions an “isolated occurrence.” See ECF
No. 170 at 2-5, 8-12.



4826-9156-1960.v1
            Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 9 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 9


        The SEC Order puts these arguments to rest, confirming the TAC’s allegations that Under
Armour’s sales practices were not benign, common, or legitimate. Rather, Under Armour pulled
forward sales “to help it meet analysts’ revenue estimates” and maintain its “20% revenue growth
streak.” SEC Order, ¶3. “Without these pull forwards each quarter,” the SEC Order finds, “Under
Armour would have missed analysts’ revenue estimates throughout the Relevant Period, and would
have missed its better than 20% revenue growth streak in the fourth quarter of 2015 and the third
quarter of 2016.” Id. Thus, the SEC Order finds—contrary to Defendants’ argument—that by
failing to disclose “that a significant portion of [Under Armour’s] revenue and revenue growth had
resulted from the use of pull forwards,” investors “were left with a misleading impression of how
Under Armour was meeting or beating analysts’ revenue estimates” Id., ¶¶42-43; see also id., ¶3
(“Under Armour’s failure to disclose to investors the impact of its pull forward practices was
misleading.”).

        As alleged in the TAC, Under Armour’s pull forward sales “added at least tens of millions
in sales every quarter.” TAC, ¶338. The SEC Order is consistent with and corroborates these
allegations, finding that Under Armour pulled forward approximately $408 million in orders over
“six consecutive quarters from the third quarter of 2015 through the fourth quarter of 2016,” and
that a material amount of the Company’s total quarterly revenue—including $170 million in the
fourth quarter of 2016 alone—resulted from pull forward sales. See SEC Order, ¶¶3, 13-38
(breaking these pull-forward orders down by quarter).

        The SEC Order also finds that Under Armour convinced customers to take early shipments
using (undisclosed) “incentives, such as extended payment terms and discounts,” corroborating the
TAC’s channel stuffing allegations. Id., ¶10; TAC, ¶¶55, 61, 62-66, 74. 4 The SEC Order also
further finds that Defendants’ reported revenue growth rate for 3Q15, 4Q15, 3Q16, and 4Q16 was
achieved by including the undisclosed pull-forward sales, and that “without this information” about
the pull forwards, “investors also lacked the ability to evaluate Under Armour’s future revenue and
ability to meet future guidance and analysts’ revenue expectations.” SEC Order, ¶¶15-16, 20, 29,
36. Moreover, the SEC Order finds that “Under Armour’s reported financial results during the
Relevant Period did not reflect its natural revenue and revenue growth, and were not indicative of
its future financial results,” confirming the TAC’s allegations that “defendants’ failure to disclose


4
     Defendants’ own in-circuit authority, In re Trex Co. Sec. Litig., 212 F. Supp. 2d 596 (W.D. Va. 2002), defines
these practices as channel stuffing: “The Court understands the term ‘channel stuffing’ . . . to mean ‘the pulling,
forward of revenue from future fiscal periods by inducing customers—through price discounts, extended payment terms
or other concessions—to submit purchase orders in advance of when they would otherwise do so.’”


4826-9156-1960.v1
           Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 10 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 10


the suspect sales and accounting practices made Under Armour’s financial reporting in 2015 and
2016 (and its projections for 2016 and 2017) materially false and misleading, violating specific
GAAP rules and SEC regulations.” Id., ¶41; TAC, ¶¶330-332.

                    2.     The SEC Order Confirms the Falsity of the TAC’s Statements

        The SEC Order undercuts Defendants’ other falsity arguments, including that: (1) Under
Armour’s September 2015 Investor Day and 3Q15 Results statements were not false (ECF No. 159-
1 at 41); (2) accurate statements of historical data are not actionable (Id., 42); (3) their “growth” and
“demand” statements are puffery (Id., 43); and (4) certain forward-looking statements are protected
by the PSLRA safe harbor (Id., 44-46, 48). For example, the SEC Order finds that:

           •        Under Armour’s public statements and omissions were materially misleading;

           •        By “mid-2015” Under Armour’s North American wholesale sales channel had
                    declined by $120 million compared to internal projections, and “[s]tarting in the
                    third quarter of 2015, Under Armour’s internally projected company-wide revenue
                    began to fall short of analysts’ revenue estimates.” SEC Order, ¶¶13, 9.

           •        By the third quarter of 2015, Under Armour knew that its full-year internal
                    projections for company-wide revenue had declined from its late 2014 forecast,
                    including a $120 million decline in sales projections for its largest market category,
                    North American wholesale apparel. SEC Order, ¶13.

           •        The Company’s pull forward sales “raised significant uncertainty that Under Armour
                    would meet its revenue guidance in future quarters.” SEC Order, ¶4.

           •        “Under Armour’s reported financial results during the Relevant Period did not reflect
                    its natural revenue growth, and were not indicative of its future financial results.”
                    SEC Order, ¶41.

                    3.     The SEC Order Confirms the TAC’s Strong Inference of Scienter

       As this Court has previously recognized, events now incorporated into the TAC already
“support the conclusion that Under Armour and Plank knew that demand for their products was
waning, resorted to risky sales tactics to keep the numbers intact, and intentionally misrepresented
the level of demand for their products.” UA III, 2020 WL 363411, at *7. And contrary to
Defendants’ claims, the SEC Order confirms the Court’s prior scienter finding.

4826-9156-1960.v1
           Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 11 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 11


           By way of example, the SEC Order found that:

                  Under Armour knew or should have known that its use of pull forwards
           concealed its failure to meet analysts’ revenue estimates without such pull forward
           sales. Under Armour also knew that its increasing reliance on pull forwards to meet
           analysts’ revenue estimates was having, or was reasonably likely to have, a material
           negative impact on future revenue.

SEC Order, ¶41; see Singer v. Reali, 883 F.3d 425, 443 (4th Cir. 2018) (holding that “[t]he reckless
conduct sufficient to engender the mandatory strong inference of scienter” may involve conduct that
“present a danger of misleading the plaintiff to the extent that the danger was either known to the
defendant or so obvious that the defendant must have been aware of it”) (internal quotes omitted).

        The SEC also found that Under Armour’s senior executives were well aware of the decline
in projected revenue and, in response, directed the pulling forward of orders to meet financial
targets despite knowing that it would have an adverse impact on the Company’s future revenue.
See, e.g., ¶¶17 (finding “[s]enior management knew”), 21 (describing a “senior executive[’s]
acknowledge[ment]”), 23 (noting “senior management[’s] . . . aware[ness]”), 25 (explaining how
“senior management directed” the pulling forward of sales”), 30 (detailing a “senior executive[’s]
acknowledge[ment]”), 33 (recounting a “top executives[’s]” admission), 43 (noting “senior
management[’s] implicit[] admi[ssion]”). These findings are fatal to defendants’ argument that the
TAC does not plead Under Armour’s scienter. See, e.g., Teachers’ Ret. Sys. of La. v. Hunter, 477
F.3d 162, 184 (4th Cir. 2007) (recognizing that “if the defendant is a corporation, the plaintiff must
allege facts that support a strong inference of scienter with respect to at least one authorized agent
of the corporation”); Knurr v. Orbital ATK Inc., 294 F. Supp. 3d 498, 516 (E.D. Va. 2008)
(upholding §10(b) claim against the corporate defendant).

        Such detailed findings defeat Defendants’ contention that the TAC’s lacks ‘“specific facts’
that ‘constitute strong circumstantial evidence of conscious misbehavior or recklessness.’” ECF
No. 170 at 14. In fact, the SEC Order specifically identified the millions of dollars pulled forward
each quarter and the facts demonstrating intent: “to close the gap between its internal forecasts and
analysts’ revenue estimates” and avoid “miss[ing] its better than 20% revenue growth streak.” SEC
Order, ¶¶2-3; see also supra at 5-7 (chart identifying value of pulled forward sales by quarter and
motive underlying each). Nor can Defendants continue to rely on the erroneous contention that
‘“government investigations cannot bolster allegations of scienter”’ (ECF No. 170 at 20) given the
SEC’s findings that were as meticulous in their detail as they were incriminating for Defendants.



4826-9156-1960.v1
           Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 12 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 12


        And Under Armour’s argument that its Sections 17(a)(2) and (3) violations cannot support
the TAC’s claims because they “do[] not require scienter” is without merit. Similar arguments are
routinely rejected. See, e.g., In re VeriFone Holdings, Inc. Sec. Litig., 704 F.3d 694, 707 (9th Cir.
2012) (“We draw no inference from the SEC’s decision not to plead scienter or charge defendants
with fraud. The district court erred in concluding that ‘the SEC’s decision not to plead scienter
hurts plaintiffs’ ability to plead a strong inference of scienter.’”); Pa. Transp. Auth., 2016 WL
7117455, at *6 (upholding §10(b) claims and finding that an SEC cease-and-desist order for
violations of §§17(a)(2) and (a)(3) supported an inference of scienter); Omanoff v. Patrizio & Zhao
LLC, 2015 WL 1472566, at *5 (D.N.J. Mar. 31, 2015) (finding scienter adequately pled and
rejecting argument that the SEC’s initiation of an action “premised upon negligence, not fraud,
demonstrates that Defendants did not engage in fraud”). Moreover, even allegations of
“misconduct” may support a finding of scienter. See Singer, 883 F.3d at 443 (“A complaint’s
‘[a]llegations of reckless conduct can satisfy the level of scienter necessary to survive a motion to
dismiss’”).

        Defendants’ effort to further downplay the significance of the SEC’s Order as to Plank’s
scienter also fails. That the SEC’s investigation concluded without enforcement action against
Plank provides no cover for him here. See, e.g., City of Pontiac Gen. Emps.’ Ret. Sys. v. Wal-Mart
Stores, Inc., 2014 WL 4823876, at *3-*4 (W.D. Ark. Sept. 26, 2014) (finding strong inference of
scienter as to corporation and its chief executive officer despite the SEC ultimately not charging
executive); Frank v. Dana Corp., 646 F.3d 954, 962 (6th Cir. 2011) (finding CEO’s scienter
adequately pled where only the company was the subject of an SEC investigation and observing it
was “difficult to grasp the thought” that the CEO and CFO “had no idea” of the company’s
financial problems). 5 Indeed, given that the findings in the SEC Order are made “[o]n the basis” of
Under Armour’s “Offer of Settlement,” and therefore crafted by Under Armour, it is unsurprising
that the SEC took no action against Plank or made no findings that revenue from Under Armour’s
pull forward sales was not recorded in accordance with Generally Accepted Accounting Principles.

        Despite this, the SEC Order directly implicates Plank, even if not by name. For example,
the SEC found that, rather than disclose the use of pull forward sales, “a senior Under Armour
executive,” i.e. Plank, told investors during the Company’s 3Q16 earnings call, ‘“I want to be clear
. . . that the growth remains intact.”’ SEC Order, ¶28. The SEC Order confirms that those
statements were “materially misleading,” just as Plaintiffs allege in the TAC. Compare SEC
Order, ¶28 with TAC, ¶257 (alleging Plank insisted that “our demand is still there” and that

5
     https://www.sec.gov/litigation/admin/2019/34-86159.pdf.


4826-9156-1960.v1
           Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 13 of 26




The Honorable Richard D. Bennett
United States District Court
for the District of Maryland
May 7, 2021
Page 13


“[revenue] growth remains intact”). In truth, without pulling forward “approximately $65 million
in orders from the fourth quarter of 2016 into the third quarter of 2016,” Under Armour’s growth
rate would have been “less than 20%, and the company would not have reported revenue and
revenue growth that beat analysts’ revenue estimates.” SEC Order, ¶29; compare SEC Order, ¶37
(finding that a “senior Under Armour executive” stated during the Company’s 4Q16 earnings call,
“‘I want to be clear. Our growth story is intact. Our brand is truly stronger than it’s ever been.”)
with TAC, ¶282 (alleging that “Plank claimed in his prepared remarks that Under Armour’s ‘brand
is truly stronger than it’s ever been” and that the Company’s growth is “intact”).

       Finally, the SEC Order’s findings paint Plank’s Class Period stock sales in November 2015
and April 2016 for over $138.2 million in an even more suspicious light as they confirm that his
Rule 10b5-1 trading plan was entered after “Under Armour’s internal revenue and growth
forecasts” began to “indicate shortfalls from analysts’ revenue estimates.” SEC Order, ¶2. See
Emps.’ Ret. Sys. of Gov’t of V.I. v. Blanford, 794 F.3d 297, 309 (2d Cir. 2015) (a 10b5-1 trading
plan “provides no defense to scienter allegations” when entered into during the Class Period).
Simply put, the SEC Order confirms that Plank traded on inside information.

III.       CONCLUSION

        The SEC Order confirms the TAC’s allegations with respect to falsity and scienter and
renders incredible Defendants’ arguments about the sufficiency of Plaintiffs’ detailed allegations.
Plaintiffs therefore request that the court consider the SEC Order in connection with Defendants’
Motion to Dismiss and deny the motion in its entirety. Alternatively, Plaintiffs seek leave to amend
the TAC to include the newly discovered evidence outlined in the SEC Order should the Court deny
Plaintiffs’ request for judicial notice.

                                            Respectfully submitted,




                                            ROBERT R. HENSSLER, JR.

RRH:mmh




4826-9156-1960.v1
Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 14 of 26




                  EXHIBIT 1
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 15 of 26



                              UNITED STATES OF AMERICA
                                       Before the
                         SECURITIES AND EXCHANGE COMMISSION

SECURITIES ACT OF 1933
Release No. 10940 / May 3, 2021

SECURITIES EXCHANGE ACT OF 1934
Release No. 91741 / May 3, 2021

ACCOUNTING AND AUDITING ENFORCEMENT
Release No. 4220 / May 3, 2021

ADMINISTRATIVE PROCEEDING
File No. 3-20278


 In the Matter of                                     ORDER INSTITUTING CEASE-AND-
                                                      DESIST PROCEEDINGS PURSUANT TO
         UNDER ARMOUR, INC.,                          SECTION 8A OF THE SECURITIES ACT
                                                      OF 1933 AND SECTION 21C OF THE
 Respondent.                                          SECURITIES EXCHANGE ACT OF 1934,
                                                      MAKING FINDINGS, AND IMPOSING A
                                                      CEASE-AND-DESIST ORDER

                                                 I.

        The Securities and Exchange Commission (“Commission”) deems it appropriate that cease-
and-desist proceedings be, and hereby are, instituted pursuant to Section 8A of the Securities Act of
1933 (“Securities Act”) and Section 21C of the Securities Exchange Act of 1934 (“Exchange Act”)
against Under Armour, Inc. (“Under Armour” or “Respondent”).

                                                II.

        In anticipation of the institution of these proceedings, Respondent has submitted an Offer
of Settlement (the “Offer”), which the Commission has determined to accept. Solely for the
purpose of these proceedings and any other proceedings brought by or on behalf of the
Commission, or to which the Commission is a party, and without admitting or denying the
findings herein, except as to the Commission’s jurisdiction over it and the subject matter of these
proceedings, which is admitted, Respondent consents to the entry of this Order Instituting Cease-
and-Desist Proceedings Pursuant to Section 8A of the Securities Exchange Act of 1933 and
Section 21C of the Securities Exchange Act of 1934, Making Findings, and Imposing a Cease-
and-Desist Order (“Order”), as set forth below.
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 16 of 26



                                             III.

       On the basis of this Order and Respondent’s Offer, the Commission finds1 that:

                                           Summary

        1.     This matter concerns Under Armour’s failure to disclose material information
about its revenue management practices that rendered statements it made misleading. Since
becoming a publicly traded company, Under Armour has emphasized its consistent revenue
growth, and regularly reported revenue and revenue growth that exceeded analysts’ consensus
estimates (“analysts’ revenue estimates”). For 26 consecutive quarters, beginning in the second
quarter of 2010, Under Armour’s reported year-over-year revenue growth exceeded 20%, and
Under Armour repeatedly highlighted this growth streak in earnings calls and earnings releases.

        2.      By the second half of 2015, Under Armour’s internal revenue and revenue growth
forecasts for the third and fourth quarters of 2015 began to indicate shortfalls from analysts’
revenue estimates. Concerned about the possible negative impact on the company’s stock price
that could result from missing these estimates, Under Armour sought to accelerate, or “pull
forward,” existing orders that customers had requested be shipped in future quarters that could be
completed in the current quarter to close the gap between its internal forecasts and analysts’
revenue estimates. To effectuate this, Under Armour typically asked customers to accept
shipment of certain products in the current quarter that they had already ordered for delivery in
the next quarter.

        3.      For six consecutive quarters from the third quarter of 2015 through the fourth
quarter of 2016 (the “Relevant Period”), Under Armour used pull forwards to help it meet
analysts’ revenue estimates. During the Relevant Period, Under Armour pulled forward
approximately $408 million in orders. Under Armour’s failure to disclose to investors the impact
of its pull forward practices was misleading.2 Without these pull forwards each quarter, Under
Armour would have missed analysts’ revenue estimates throughout the Relevant Period, and
would have missed its better than 20% revenue growth streak in the fourth quarter of 2015 and
the third quarter of 2016. On January 31, 2017, the day Under Armour announced that it missed
analysts’ revenue estimates for the fourth quarter and full-year 2016, the company’s stock price
dropped by approximately 23%. Under Armour’s year-over-year growth rate for each quarter has
remained in the single digits or negative since that time.

        4.      As a result of Under Armour’s failure to disclose the impact of its pull forward
practice on revenue growth, Under Armour’s public statements were materially misleading. In
particular, throughout the Relevant Period, Under Armour made positive statements regarding its
revenue growth rate and the factors contributing to the revenue growth rate, without disclosing
the significant impact on revenue from its use of pull forwards. Under Armour also failed to

1
 The findings herein are made pursuant to Respondent’s Offer and are not binding on any other
person or entity in this or any other proceeding.
2
 This Offer does not make any findings that revenue from these sales was not recorded in
accordance with generally accepted accounting principles (“GAAP”).
                                               2
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 17 of 26



disclose that the sales that had been pulled forward were no longer available in the future quarter.
This practice raised significant uncertainty that Under Armour would meet its revenue guidance
in future quarters.

        5.     As a result of such conduct, and as described in more detail below, Under Armour
violated Sections 17(a)(2) and 17(a)(3) of the Securities Act and Section 13(a) of the Exchange
Act and Rules 13a-1, 13a-11, 13a-13, and 12b-20 thereunder.

                                           Respondent

        6.      Under Armour, Inc., a Maryland corporation headquartered in Baltimore, is
primarily engaged in the development, marketing, and wholesale and retail distribution of
branded performance apparel, footwear, and accessories. Under Armour is a reporting company
with two classes of common stock registered with the Commission under Section 12(b) of the
Exchange Act. Both classes of common stock are listed on the New York Stock Exchange under
the current ticker symbols “UA” and “UAA.”

         Under Armour Used Pull Forwards to Meet Analysts’ Revenue Estimates

        7.      For 26 consecutive quarters, beginning in the second quarter of 2010 through the
third quarter of 2016, Under Armour reported year-over-year revenue growth in excess of 20%.

        8.      However, by mid-2015, Under Armour’s Financial Planning & Analysis group
(“FP&A group”) identified that the revenue growth rate in the company’s largest market, North
America, was not as strong as in previous years. For example, in April and May 2015, the FP&A
group alerted senior management that sales projections for the year in wholesale apparel, which
was Under Armour’s largest product category in North America, had declined by $120 million
compared to the internal projections generated in late 2014. By the third quarter of 2015, Under
Armour’s senior management also understood that warmer weather was negatively impacting
sales of higher priced cold weather apparel within North America.

       9.      Starting in the third quarter of 2015, Under Armour’s internally projected
company-wide revenue began to fall short of analysts’ revenue estimates. To close the emerging
revenue gap, Under Armour’s senior management directed the FP&A group and senior sales
personnel, among other things, to identify existing orders that customers had requested be
shipped in the next quarter that could instead be shipped in the current quarter.

        10.    For each quarter during the Relevant Period, Under Armour’s projected revenue
growth from sales for which shipment was originally requested in the quarter continued to miss
analysts’ revenue estimates, and senior management reacted by directing the FP&A group and
sales personnel to execute additional pull forward sales to meet analysts’ revenue estimates. This
resulted in, among other things, Under Armour’s periodic use of sales incentives, such as
extended payment terms and discounts, to convince customers to agree to take Under Armour
product the quarter before the customer had requested shipment.



                                                 3
        Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 18 of 26



        11.    During each quarter of the Relevant Period, Under Armour would have missed
analysts’ revenue estimates without its use of pull forwards. In addition, without the use of pull
forwards, Under Armour’s year-over-year revenue growth would not have exceeded 20% in the
fourth quarter of 2015, the first time this would have occurred since 2010, and the third quarter
of 2016.

        12.    Under Armour used pull forwards in the following quarters, and in the following
ways:

                                       Third Quarter 2015

        13.     By the third quarter of 2015, Under Armour knew that its full-year internal
projections for company-wide revenue had declined from its late 2014 forecast, including a $120
million decline in sales projections for its largest market category, North American wholesale
apparel. In September 2015, senior management and the FP&A group decided to close the gap
between internally forecasted revenue and analysts’ revenue estimates, in part, by using pull
forwards, so the FP&A group directed sales personnel to reach out to customers to request that
they take delivery of product earlier than originally scheduled.

       14.     Ultimately, Under Armour pulled forward approximately $45 million in orders
from the fourth quarter of 2015 into the third quarter of 2015. On October 22, 2015, Under
Armour announced revenue of $1.204 billion for the third quarter of 2015, beating analyst
consensus by $29 million.

       15.      In its third quarter 2015 earnings call, earnings release (included in the Form 8-K
Under Armour filed with the Commission on October 22, 2015), and Form 10-Q, Under Armour
highlighted its reported 28% revenue growth that beat analysts’ revenue estimates, attributing the
growth primarily to innovative new product offerings, “a growing interest in performance
products and the strength of the Under Armour brand in the marketplace,” and increased sales in
footwear and apparel.

        16.    Under Armour did not disclose that it used pull forwards, despite the fact that
nearly 4% of its total revenue for the third quarter of 2015 (approximately $45 million) resulted
from the practice. Without the pull forwards from the fourth quarter of 2015, Under Armour’s
growth rate for the third quarter of 2015 would have been below analysts’ revenue estimates and
the lowest quarterly growth rate in more than two years.

                                      Fourth Quarter 2015

        17.     During the fourth quarter of 2015, Under Armour’s internal projections for
quarterly and full-year company-wide revenue continued to decline. Senior management knew
that this decline in projected revenue meant the company could fall below analysts’ revenue
estimates, and directed sales personnel to pull forward 2016 orders into 2015.

       18.      Ultimately, Under Armour pulled forward approximately $99 million in orders
from the first quarter of 2016 into the fourth quarter of 2015, again representing the largest

                                                 4
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 19 of 26



amount Under Armour had pulled forward in one quarter to date. On January 28, 2016, Under
Armour announced revenue of $1.171 billion for the fourth quarter of 2015, beating consensus
estimates by $53 million.

          19.    In its fourth quarter 2015 earnings call and earnings release, and 2015 Form 10-K,
Under Armour highlighted its 31% revenue growth that beat consensus estimates, attributing it
primarily to “growth in training, running, golf and basketball,” and increased sales and new
offerings in footwear and apparel, but did not mention the significant impact of pull forwards. In
its earnings call, Under Armour highlighted its streak of quarters with 20%-plus revenue growth,
stated that its growth drivers had not changed since it went public ten years prior, and denied that
warmer weather was materially impacting its revenue. Downplaying the revenue impact of
warmer weather in the earnings call, a senior Under Armour executive stated that weather had
only impacted the company’s business by a couple percentage points, while another senior
executive stated: “Did [weather] affect our business in the way some thought it would? No, it did
not. . . . Our business is more diversified than it has ever been, we do not let weather play a
decisive role in dictating our success.” These statements and omissions were misleading. In
December 2015, Under Armour senior management discussed internally that the company was
going to finish with lower-than-expected revenue for the year, and that warmer weather had
negatively impacted revenue.

        20.    Under Armour did not disclose the fact that it used pull forwards, despite the fact
that pull forwards accounted for nearly 8.5% of its total fourth quarter 2015 revenue
(approximately $99 million) and approximately 35% of its fourth quarter of 2015 revenue
growth. Without the pull forwards from the first quarter of 2016, Under Armour’s growth rate in
the fourth quarter of 2015 would have been less than 20% for the first time in more than five
years.

                                        First Quarter 2016

        21.    In January 2016, the FP&A group advised Under Armour senior management that
the company’s internal revenue forecast for the first quarter of 2016 was lower than analysts’
revenue estimates due, in part, to the pull forwards into 2015. By February 2016, the gap
between internal forecasts and external revenue guidance was so significant that Under Armour
considered revising its public revenue guidance for the quarter – something the company had
never done before. An Under Armour senior executive acknowledged the challenges caused by
the 2015 pull forwards by stating in an email: “Let’s see how of [sic] this goes and if we can get
enough pull-forwards or extra business to close the Q1 gap. The issue is that we pulled forward a
lot in Q4 and there is not as much room in Q2 but we will see.”

        22.    Ultimately, Under Armour pulled forward $17.5 million in orders from the second
quarter of 2016 into the first quarter of 2016. On April 21, 2016, Under Armour announced
revenue of $1.048 billion for the first quarter of 2016, beating analyst consensus by $12 million.
Under Armour did not disclose that $17.5 million of its total first quarter 2016 revenue was
comprised of pull forwards. Without these pull forwards, Under Armour’s revenue and growth
rate would have been below analysts’ revenue estimates.


                                                 5
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 20 of 26



                                      Second Quarter 2016

       23.     Under Armour also pulled forward revenue into the second quarter of 2016 to
meet analysts’ revenue estimates. Under Armour senior management was aware as early as May
2016 that the forecasted revenue for the quarter had declined by $11 million, and that Under
Armour would likely need to use pull forwards to close the gap.

        24.      Under Armour pulled forward $10 million in orders from the third quarter of 2016
into the second quarter 2016. On July 26, 2016, Under Armour announced revenue of $1.001
billion for the second quarter of 2016 that met analysts’ revenue estimates. Under Armour did
not disclose that $10 million of its total second quarter 2016 revenue was comprised of pull
forwards. Without these pull forwards from the third quarter of 2016, Under Armour’s second
quarter 2016 revenue would have been below analysts’ revenue estimates.

                                       Third Quarter 2016

        25.    Throughout the third quarter of 2016, Under Armour senior management directed
the FP&A group and sales personnel to use pull forwards to close an increasing gap between
internal revenue forecasts and analysts’ revenue estimates. In July 2016, the FP&A group
forecast that Under Armour would need to pull forward approximately $65 million in orders to
meet analysts’ revenue estimates and achieve a revenue growth rate of greater than 20%. At that
point, senior management emphasized that a growth rate of less than 20% “would be an
extremely difficult story,” and urged the FP&A group and sales personnel to continue to press
customers to accept shipment of product earlier than originally requested.

        26.     Under Armour’s increasing reliance on pull forwards often resulted in it making
multiple requests each quarter to its largest wholesale customers, and periodically offering sales
incentives such as price discounts and extended payment terms. For example, in September
2016, Under Armour requested additional pull forwards from a key customer, after already
having asked to move more than $30 million in sales from the fourth quarter of 2016 to the third
quarter of 2016. The customer responded by saying: “We just brought a bunch of your goods in
early to help out your quarter. . . Now you want more. . . More..More..more..30% [price
discount] please.” Under Armour ultimately agreed to a 25% price discount and an extra 30 days
to pay to secure an additional $6.7 million of pull forwards.

        27.    Under Armour pulled forward approximately $65 million in orders from the
fourth quarter of 2016 into third the quarter of 2016. On October 25, 2016, Under Armour
announced revenue of $1.472 billion for the third quarter of 2016, beating analysts’ revenue
estimates by $18 million. Under Armour did not disclose that $65 million of its total third quarter
2016 revenue was comprised of pull forwards.

        28.     In its third quarter 2016 earnings call, earnings release, and Form 10-Q, Under
Armour highlighted its reported 22% revenue growth that beat analysts’ revenue estimates,
attributing the growth primarily to “growth in men’s training, women’s training, golf and team
sports,” “strong growth in running and basketball,” “growing interest in performance products
and the strength of the Under Armour brand in the marketplace,” and increased sales in footwear

                                                6
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 21 of 26



and apparel. In its earnings call, Under Armour highlighted its streak of 26 consecutive quarter
of 20%-plus revenue growth, and a senior Under Armour executive stated: “I want to be clear . . .
that the growth remains intact.”

        29.     Under Armour did not disclose the fact that it engaged in pull forwards, despite
the fact that nearly 4.5% of its total third quarter of 2016 revenue ($65 million) or approximately
25% of its third quarter of 2016 revenue growth was attributable to pull forwards. Without these
pull forwards from the fourth quarter of 2016, Under Armour’s growth rate in the third quarter of
2016 would have been less than 20%, and the company would not have reported revenue and
revenue growth that beat analysts’ revenue estimates.

                                      Fourth Quarter 2016

        30.     Anticipating a revenue shortfall in the fourth quarter 2016, in September 2016
Under Armour senior management discussed a plan to ship a large dollar amount (ultimately
over $50 million) of orders to a new customer in December 2016, rather than in 2017 as the
customer had initially contemplated. An Under Armour senior executive acknowledged that the
desire to ship the product early was being driven by pressure to meet analysts’ revenue estimates,
saying that the customer “isn’t setting [Under Armour product in its stores] until February, so
whether we thought it was $20 or $53 [million] or whatever, really [the customer] doesn’t want
any of that product in December but we are shipping it and they are absolutely taking it from us
as a favor. If we were a privately held company, we would not ship that product to them in
December.”

        31.     By mid-October 2016, Under Armour’s senior management knew that a
significant and increasing revenue shortfall for both the fourth quarter and full-year of 2016 was
being met with an increasing amount of pull forwards. The FP&A group estimated to senior
management that the company would have to pull forward over $160 million of orders to close
this gap, and that the pull forwards would negatively impact first quarter 2017 revenue.

        32.    During the remainder of the fourth quarter, Under Armour’s sales increasingly
lagged prior forecasts. By mid-December 2016, despite having already pulled forward
approximately $170 million in sales, senior management realized the company would not be able
to meet analysts’ revenue estimates for the fourth quarter of 2016, or meet its full year revenue
guidance of $4.925 billion. Under Armour’s senior management also was becoming more
concerned about the negative impact additional pull forwards would have on revenue for the first
quarter of 2017.

        33.     Because Under Armour could not meet analysts’ revenue estimates even with the
$170 million in pull forward sales, a senior Under Armour executive made the decision to limit
additional pull forwards from 2017 into 2016. Notes from a December 15, 2016 meeting of the
company’s top executives reflect that, while discussing his decision, the senior executive stated
that the company had “been living in this bubble for a while,” that pulling forward revenue in
each quarter was not healthy, and that the company was “not going to compromise 2017 . . .
we’re not going to take from next year.”


                                                 7
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 22 of 26



        34.     After additional internal discussions, Under Armour senior management reversed
some planned pull forwards, (e.g., by pushing some apparel sales back to the first quarter of
2017), but moved ahead with pull forwards of footwear orders because it was a high visibility
product segment where the company sought to demonstrate strong revenue growth. This fine-
tuning of pull forwards was reflected in a December 2016 internal email between senior
management which noted that footwear, along with international sales, “are the big growth
drivers we have talked about over and over and are the only areas giving people confidence in
our future.”

        35.    Although Under Armour did not pull forward enough sales to meet analysts’
revenue estimates and sustain its better than 20% year-over-year revenue growth streak, it still
pulled forward approximately $172 million (approximately 13% of its quarterly revenue) in
orders from the first quarter of 2017 into the fourth quarter of 2016.

        36.    On January 31, 2017, Under Armour announced revenue of $1.308 billion for the
fourth quarter of 2016, which reflected year-over-year revenue growth of 12%. Under Armour
did not meet analysts’ revenue estimates for the fourth quarter of 2016, and it did not report year-
over-year revenue growth of over 20%. That day, the company’s stock price dropped by
approximately 23%.

        37.     In its fourth quarter 2016 earnings call and earnings release, and 2016 Form 10-K,
Under Armour highlighted its 12% revenue growth, attributing it primarily to “growth in
training, running, golf and basketball,” growing interest in performance products, the strength of
the Under Armour brand in the marketplace, and increased sales and new offerings in footwear
and apparel. In its fourth quarter 2016 earnings call, a senior Under Armour executive stated: “I
want to be clear. Our growth story is intact. Our brand is truly stronger than it’s ever been.”

        38.     Under Armour did not disclose the fact that it engaged in pull forwards, despite
the fact that approximately 13% of its total fourth quarter of 2016 revenue ($172 million) was
derived from pull forwards. Moreover, Under Armour’s statements about its “growth story”
being intact and its brand being “stronger than it’s ever been” were made misleading by omitting
disclosure of pull forwards because without its aggressive use of pull forwards there would have
been no reportable growth in the fourth quarter of 2016.

Under Armour’s Use of Pull-Forwards Was Having or Was Reasonably Expected to Have
              an Adverse Impact on Under Armour’s Future Revenue

        39.     Under Armour’s reliance on pull forwards to meet financial targets was
compromising the company’s future revenue and revenue growth rate. When Under Armour
convinced customers to accept shipment of product earlier than forecasted, Under Armour could
record the sale as occurring in the earlier quarter but, all things being equal, would lose that
particular sale in the later quarter when it had been originally scheduled.

        40.    The impact of these shifting sales was especially pronounced for Under Armour
because prior reported revenue, particularly in the third and fourth quarters of 2015, included a
significant amount of pull forwards. Therefore, to meet analysts’ revenue estimates for 2016,

                                                 8
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 23 of 26



Under Armour had to replace the sales it had previously taken from 2016 through additional
customer demand and new products, but also demonstrate the same percentage revenue growth
when compared to the 2015 revenue totals (which in turn had been enhanced with pull forwards).
In internal emails, Under Armour acknowledged this “double impact on the growth rate”
resulting from pull forwards because they “take the base up” in the earlier year and down in the
later year. Compared to the same quarters in 2015, Under Armour greatly increased pull
forwards during the third and fourth quarters of 2016 in an attempt to continue to meet analysts’
revenue estimates.

         41.    Under Armour knew or should have known that its use of pull forwards concealed
its failure to meet analysts’ revenue estimates without such pull forward sales. Under Armour
also knew that its increasing reliance on pull forwards to meet analysts’ revenue estimates was
having, or was reasonably likely to have, a material negative impact on future revenue. Under
Armour’s reported financial results during the Relevant Period did not reflect its natural revenue
and revenue growth, and were not indicative of its future financial results.

                           Investors Were Misled by Under Armour

        42.     Under Armour reported its financial results for the Relevant Period in earnings
calls and in reports filed with the Commission, identifying various factors as responsible for its
sustained and consistent revenue growth, but without disclosing that a significant portion of its
revenue and revenue growth had resulted from the use of pull forwards.

        43.     By failing to disclose this information during the Relevant Period, investors were
left with a misleading impression of how Under Armour was meeting or beating analysts’
revenue estimates. Internally, Under Armour knew that the company relied heavily on pull
forwards to meet analysts’ revenue estimates, and the company’s senior management implicitly
admitted the unsustainability of this practice by describing pull forward revenue as “bad,”
“unnatural,” and “unhealthy.” Without the same information, investors did not have the ability to
fully evaluate Under Armour’s financial results in context and compare results across periods.

        44.    Under Armour’s misleading statements and omissions were material. Investors
were unaware that Under Armour’s use of pull forwards was compromising its future revenue by
shifting revenue from future quarters to the current quarter, and causing the company to report
strong revenue growth results that Under Armour knew were increasingly difficult to replicate in
the future. Without this information, investors also lacked the ability to evaluate Under Armour’s
future revenue and ability to meet future guidance and analysts’ revenue expectations. Investors
also were unaware of the reasonable likely negative impact Under Armour’s pull forward
practices would have on future periods.

          Under Armour Offered and Sold Securities During the Relevant Period

        45.    During the Relevant Period, Under Armour offered and sold securities, including
selling discounted stock under the company’s employee stock purchase plan and issuing shares
as compensation to certain employees under its employee incentive plan.


                                                 9
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 24 of 26



                                           Violations

          46. As a result of the conduct described above, Under Armour violated Section
17(a)(2) and (3) of the Securities Act, which prohibit any person from directly or indirectly
obtaining money or property by means of any untrue statement of a material fact or any omission
to state a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading, or engaging in any transaction,
practice, or course of business which operates or would operate as a fraud or deceit upon the
purchaser, in the offer or sale of securities. A violation of these provisions does not require
scienter and may rest on a finding of negligence. See Aaron v. SEC, 446 U.S. 680, 685, 701-02
(1980).

         47. Also as a result of the conduct described above, Under Armour violated Section
13(a) of the Exchange Act and Rules 13a-1, 13a-11, and 13a-13 thereunder, which require
reporting companies to file with the Commission complete and accurate annual, current, and
quarterly reports. Under Armour also violated Rule 12b-20 of the Exchange Act, which requires
an issuer to include in a statement or report filed with the Commission any information necessary
to make the required statements in the filing not materially misleading.

         48. In addition, Section 13(a) of the Exchange Act requires issuers such as Under
Armour to file periodic reports with the Commission containing such information as the
Commission prescribes by rule. Form 10-K and Form 10-Q requires registrants to comply with
Regulation S-K Item 303. Item 303(a)(3)(ii) of Regulation S-K requires that reports describe,
among other things, “any known trends or uncertainties that have had or that the registrant
reasonably expects will have a material favorable or unfavorable impact on net sales or revenues
or income from continuing operations” in its annual report on Form 10-K. In addition, this Item
requires that reports describe “any other significant components of revenues or expenses that, in
the registrant’s judgment, should be described in order to understand the registrant’s results of
operations.” Instruction 3 to Item 303(a) of Regulation S-K requires that the “discussion and
analysis shall focus specifically on material events and uncertainties known to management that
would cause reported financial information not to be necessarily indicative of future operating
results or of future financial condition.” Item 303(b) of Regulation S-K requires discussion of
material changes in such known trends or uncertainties in quarterly reports on Form 10-Q. Under
Armour’s use of pull forwards created an uncertainty or event that was known to Under
Armour’s senior management and was reasonably expected to have a material effect on the
registrant’s future revenues. Under Armour’s failure to attribute growth in revenue to the use of
pull forwards did not provide investors with material information about its revenue necessary for
an understanding of its results of operations. As a consequence, Under Armour violated Section
13(a) of the Exchange Act and Rules 13a-1, 13a-13, and 12b-20 thereunder.

                                             IV.

       In view of the foregoing, the Commission deems it appropriate to impose the sanctions
agreed to in Respondent’s Offer.

       Accordingly, it is hereby ORDERED that:

                                               10
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 25 of 26



        A.      Pursuant to Section 8A of the Securities Act and Section 21C of the Exchange Act,
Respondent shall cease and desist from committing or causing any violations and any future
violations of Section 17(a)(2) and (a)(3) of the Securities Act and Section 13(a) of the Exchange
Act and Rules 13a-1, 13a-11, 13a-13, and 12b-20 thereunder.

         B.      Respondent shall, within 10 days of the entry of this Order, pay a civil penalty of
$9,000,000.00 to the Securities and Exchange Commission for transfer to the general fund of the
United States Treasury, subject to Exchange Act Section 21F(g)(3). If timely payment is not made,
interest shall accrue pursuant to 31 U.S.C. § 3717.

Payments must be made in one of the following ways:

               (1)     Respondent may transmit payment electronically to the Commission, which
                       will provide detailed ACH transfer/Fedwire instructions upon request;

               (2)     Respondent may make direct payment from a bank account via Pay.gov
                       through the SEC website at http://www.sec.gov/about/offices/ofm.htm; or

               (3)     Respondent may pay by certified check, bank cashier’s check, or United
                       States postal money order, made payable to the Securities and Exchange
                       Commission and hand-delivered or mailed to:

                       Enterprise Service Center
                       Accounts Receivable Branch
                       HQ Bldg., Room 181, AMZ-341
                       6500 South MacArthur Boulevard
                       Oklahoma City, OK 73169

        Payments by check or money order must be accompanied by a cover letter identifying
Under Armour, Inc. as a Respondent in these proceedings, and the file number of these proceedings.
A copy of the cover letter and check or money order must be sent to Associate Director Jason Burt,
Division of Enforcement, Denver Regional Office, Securities and Exchange Commission, 1961
Stout Street, 17th Floor, Denver, CO 80294.

        C.       Amounts ordered to be paid as civil money penalties in this Order shall be treated as
penalties paid to the government for all purposes, including all tax purposes. To preserve the
deterrent effect of the civil penalty, Respondent agrees that in any Related Investor Action, it shall
not argue that it is entitled to, nor shall it benefit by, offset or reduction of any award of
compensatory damages by the amount of any part of Respondent’s payment of a civil penalty in this
action (“Penalty Offset”). If the court in any Related Investor Action grants such a Penalty Offset,
Respondent agrees that it shall, within 30 days after entry of a final order granting the Penalty
Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset to
the Commission. Such a payment shall not be deemed an additional civil penalty and shall not be
deemed to change the amount of the civil penalty imposed in this proceeding. For purposes of this
paragraph, a “Related Investor Action” means a private damages action brought against Respondent

                                                 11
       Case 1:17-cv-00388-RDB Document 172 Filed 05/07/21 Page 26 of 26



by or on behalf of one or more investors based on substantially the same facts as alleged in the
Order instituted by the Commission in this proceeding.


       By the Commission.



                                                       Vanessa A. Countryman
                                                       Secretary




                                                 12
